Nicholas C. Woomer-Deters, Assistant Appellate Defender, For Cooper, Orlando
Glenn Gerding, Appellate Defender
Daniel P. O'Brien, Special Deputy Attorney General, For State of North Carolina
Sonya M. Galloway-Durham, Special Deputy Attorney General, For State of North Carolina
Seth H. Edwards, District Attorney, For State of North Carolina
ORDER
The State's petition for discretionary review is decided as follows: The Court allows the State's petition for the limited purpose of remanding this case to the Court of Appeals for further consideration in light of this Court's decision in State v. Grady (No. 179A14-3) (16 August 2019), including determining what, if any, additional proceedings should be utilized in order to properly decide the questions that will be before it on remand.
By order of the Court in conference, this the 4th day of September, 2019.